DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 12/5/19 including claims 1-16, for which  “Restriction Requirement” is required as follows: During telecom interview dated 3/24/21 with BRIAN Hairston, Attorney, Reg. no. 46750,  Examiner submitted request for “Restriction Requirement”, as follows. Applicant’s representative preferred “Restriction Requirement” be requested in office action for information of client.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/19 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3 and 10-16, drawn to A method of connection establishment between a Session Management Function(SMF) device and the Network Exposure Fuunction(NEF) device, performed by the NEF device. the method comprising: receiving a NnefSMContextCreate Request message from the SMF device; and transmitting Nnef_SMContext_Create Request Response message to the SMF device to allow a Protocol Data Unit (PDIJ) session establishment into the NEF device.Classified in H04W48/18 , H04W36/0011 and H04W 12/0017.
II. Claims 4-9, drawn to A method of Non-IP Data Delivery (NIDD) configuration performed by a Network Exposure Function (NI F) device, the method comprising: receiving a Nnef_N1DDConfigurationCreate Request message from an Application Function (AF) device: receiving a Nudm_NIDDAuthorisation_Get Request message to a Unified Data Management (UDM) device:  23receiving a Nudm_NIDDAuthorisation_Get Response message from the UDM device; and transmitting a Nnef_NIDDConfiguration_Create Response to the AF device.., classified in H04WL67/12,H04L5/0017 and H04L68/005 and 370/329.
The inventions in two groups, as above, are independent or distinct from each other because of the following:
Because these inventions 1and ll are independent or distinct for the reasons given above and the  
inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
In replying to this Office action, affirmation of this election must be made by applicant with or without traverse to prosecute the invention of Groups I or ll , as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan, can be reached on (571)272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.